—In an action to recover damages for property loss, the plaintiff appeals from an order of the Supreme Court, Nassau County (Segal, J.), entered March 15, 1996, which granted the motion of the defendants R.A.F. Electrical Engineering and Rafael Rollo to vacate an order of the same court dated September 30, 1994, granting its motion for leave to enter a default judgment against these defendants upon their failure to timely interpose an answer.
Ordered that the order is affirmed, with costs.
The defendants R.A.F. Electrical Engineering and Rafael Rollo have proffered a reasonable excuse for their default in interposing an answer and a meritorious defense to the plaintiff’s claims (see, Putney v Pearlman, 203 AD2d 333). Bracken, J. P., Santucci, Friedmann and Goldstein, JJ., concur.